Citation Nr: 1043608	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-40 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active service from March 1948 to August 1950. 

This appeal arises from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, which denied a claim of entitlement to a 
special home adaptation grant.  
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

In June 2010, the RO granted the Veteran's claim of entitlement 
to specially adapted housing.  


CONCLUSION OF LAW

The criteria for a special home adaptation grant have not been 
met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.809a (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable regulations provide that specially adapted housing is 
available to a veteran who has a permanent and total service-
connected disability due to: (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair; or (2) 
blindness in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; or (3) the 
loss or loss of use of one lower extremity, together with 
residuals of organic disease or injury, or with loss of use of 
one upper extremity, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 
2002); 38 C.F.R. § 3.809 (2010).

If entitlement to specially adapted housing is not established, a 
veteran can qualify for a grant for necessary special home 
adaptations if he/she has compensation based on permanent and 
total service-connected disability which is due to one of the 
following: (1) blindness in both eyes with 5/200 visual acuity or 
less; or (2) includes the anatomical loss or loss of use of both 
hands.  The assistance referred to in this section will not be 
available to any veteran more than once.  38 C.F.R. § 3.809(a) 
(emphasis added).  

In this case, in June 2010, the RO determined that the criteria 
for specially adapted housing had been met, and granted the 
claim.  In light of the RO's June 2010 grant of entitlement to 
specially adapted housing, the claim for a special home 
adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot, as 
this benefit is available only if a veteran is not entitled to 
the more substantial benefit of specially adapted housing under 
38 U.S.C.A. § 2101(a).  

In a case such as this one, "where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the lack 
of entitlement under the law."  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the claim for a special home 
adaptation grant must be denied in the absence of any legal 
merit.  

As a final matter, the Board has determined that there is no 
legal entitlement to the claimed benefit as a matter of law.  As 
the Board has denied the claim as a matter of law, the Veterans 
Claims Assistance Act of 2000 is inapplicable.  See e.g., Livesay 
v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).  Given the foregoing, there is 
no issue as to whether VA has complied with its duty to notify 
the appellant of his duties to obtain evidence, see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and the Board finds that there 
is no reasonable possibility that any further assistance would 
aid the appellant in substantiating this claim.  38 U.S.C. §§ 
5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to an 
appellant are to be avoided).  Accordingly, it is not prejudicial 
for the Board to decide the matter without further development.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

The appeal is denied. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


